DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.

 Response to Amendment

This office action is in response to communications filed 5/11/2021. Claims 1, 8, 15-16 and 23 are amended. Claims 3-5, 9-10, and 18-20 are cancelled. Claims 24-26 are new. Claims 1-2, 6-8, 11-17 and 21-26 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-2, 6-8, 11-17 and 21-26 have been considered but are moot in view of new grounds of rejection (see rejection below).
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “transmit, over the network, the live video stream starting at the time location indicated by the timestamp to the client application executing on the second computing device, the live video stream being transmitted from a replay playlist, wherein replay portions of still-continuing live video streams are provided from the replay video playlist; transmit, over the network, the live video stream from a live playlist, the live playlist providing live video stream from their latest points to users of the messaging platform”. This limitation is vague because it is unclear how the live video, a claimed, can be transmitted from both the replay playlist and the live playlist. The Examiner has interpreted the limitation to mean that the replay portions are transmitted over the network from the replay playlist and the live video is transmitted over the network from the live playlist.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable Wood (of record) in view of Parlikar (of record), Quinn (of record), Birnbaum (of record) and Morgan (of record).

Regarding claim 1, Wood discloses a method for sharing a timestamp of a real-time video stream in a messaging platform (see Wood, at least at [0004]-[0005], [0022]-[0023], Figs. 10 and related text) the method comprising:
receiving, by a client application executable by a computing device (see Wood, at least at [0027]-[0030], [0034], [0144] and related text), a live video stream from a messaging platform executable by a server computer, see Wood, at least at [0004]-[0005], [0022]-[0023], [0035], [0141]-[0143] and related text); 
streaming, by the client application, the live video stream on a user interface of the client application (see Wood, at least at [0004], [0112]-[0114], [0144], [0154]-[0155] and related text); 
receiving a selection of a time location of the live video stream (see Wood, at least at [0144], [0153], [0156]-[0158] and related text);

sending, by the client application, a message that includes the timestamp to the messaging platform to share the live video stream on the messaging platform (see Wood, at least at [0162], [0171]-[0172]-[0176] and related text) such that playback of the shared live video stream is configured to start at the time location indicated by the timestamp (see Wood, at least at [0177]-[0178], [0226]-[0229] and related text).
Wood does not specifically disclose correlating a time of a user gesture taken with respect to the user interface on which the live video stream is streamed with a frame of the live video stream, the correlated time being used by the messaging platform to associate an engagement with a particular time in the live video stream;
receiving receipt of a share selection from a user of the client application and displaying, by the client application, a video segment selection screen on the user interface in response to the receipt of the share selection, the video segment selection screen including a movable user interface (UI) element, the video segment selection screen displaying a replay portion of the still-continuing live video stream within a time window that corresponds to a position of the movable UI element, the time window having a temporal length that is a subset of a length of the live video stream; or
receiving a selection of the time location in the time window based on a position of the movable UI element.
In an analogous art relating to a system for sharing video, Parlikar discloses receiving receipt of a share selection from a user of the client application (see Parlikar, at least at col 5, lines 16-33 and related text);

the video segment selection screen including a movable user interface (UI) element (see Parlikar, at least at Figs. 4 and related text); and
receiving a selection of a time location in the time window based on a position of the movable  UI element (see Parlikar, at least at col 2, lines 18-34, col 6, lines 34-47, col 9, lines 8-27, col 9 lines 44-67, Figs. 4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood to include the limitation as taught by Parlikar for the advantage of providing diverse selection options.
Wood in view of Parlikar does not specifically disclose correlating a time of a user gesture taken with respect to the user interface on which the live video stream is streamed with a frame of the live video stream, the correlated time being used by the messaging platform to associate an engagement with a particular time in the live video stream; or
the video segment selection screen displaying a replay portion of the still-continuing live video stream within a time window that corresponds to a position of the movable UI element, the time window having a temporal length that is a subset of a length of the live video stream.
In an analogous art relating to a system for sharing media, Quinn discloses video segment selection screen displaying a replay portion of a still-continuing live video stream within a time window that corresponds to a position of a movable UI element (see Quinn, at least at [0037], [0044]-[0047], [0062], [0066]-[0067], [0072], [0079], [0091]-[0093], [0100], [0108]-[0113], Figs. 8-9, and related text).

Wood in view of Parlikar and Quinn does not specifically disclose correlating a time of a user gesture taken with respect to the user interface on which the live video stream is streamed with a frame of the live video stream, the correlated time being used by the messaging platform to associate an engagement with a particular time in the live video stream; or
the time window having a temporal length that is a subset of a length of the live video stream.
In an analogous art relating to a system for editing and sharing media, Birnbaum discloses a time window having a temporal length that is a subset of a length of a live video stream (see Birnbaum, at least at [0260]-[0262] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar and Quinn to include the limitation as taught by Birnbaum for the advantage of providing more diverse system features and options.
Wood in view of Parlikar, Quinn and Birnbaum does not specifically disclose correlating a time of a user gesture taken with respect to the user interface on which the live video stream is streamed with a frame of the live video stream, the correlated time being used by the messaging platform to associate an engagement with a particular time in the live video stream.
In an analogous art relating to a system for sharing media, Morgan discloses correlating a time of a user gesture taken with respect to the user interface on which the live video stream is streamed with a frame of the live video stream, the correlated time being used by the messaging .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar, Quinn and Birnbaum to include the limitations as taught by Morgan for the advantage of efficiently aiding in the provision of media to a user.
Regarding claim 2, Wood in view of Parlikar, Quinn, Birnbaum and Morgan discloses wherein the live video stream is streamed from a real-time video stack of the messaging platform (at least Quinn’s live conference processing module 704, see Quinn, at least at Fig. 7 and related text), and replay portions of the still-continuing live video stream in the video segment selection screen is provided from a reply video stack of the messaging platform, the reply video stack being separate from the real-time video stack (at least Quinn’s replay processing module 708, see Quinn, at least at Fig. 7 and related text).
Regarding claim 6, Wood in view of Parlikar, Quinn, Birnbaum and Morgan discloses wherein the message also includes an identifier of the live video stream and an identifier of a user account associated with the message (see Wood, at least at [0162], [0171]-[0172]-[0176] and related text).
Regarding claim 7, Wood in view of Parlikar, Quinn, Birnbaum and Morgan discloses receiving, by the client application, a suggested time location in the live video stream; and displaying, by the client application, the suggested time location as a recommendation in the video segment selection screen to select the time location (checkpoints, see Quinn, at least at [0037], [0093]-[0094], and related text).

Regarding claim 26, Wood in view of Parlikar, Quinn, Birnbaum and Morgan discloses wherein the video segment selection screen includes a user interface (UI) item for selection of a new message, a UI item for selection of a direct message, and a UI item to share a link of the live stream video (see Wood, at least Fig. 10P5, and related text).

Claims 8, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (of record) in view of Parlikar (of record), Quinn (of record),  Birnbaum (of record), and Zane et al. (US20170064404, hereinafter Zane).

Regarding claim 8, Wood in view of Parlikar, Quinn, and Birnbaum discloses the limitations as cited above regarding claims 1-2, including  corresponding systems (see claims 1-2 above), but does not specifically disclose transmitting replay portions, wherein replay portions are provided from a replay video playlist; or transmitting, over the network, the live video stream from a live playlist, the live playlist providing live video stream from their latest points to users of the messaging platform; and
switching between the replay video playlist and the live playlist based on a selected time point in the live video stream.

transmitting, over the network, the live video stream from a live playlist, the live playlist providing live video stream from their latest points to users of the platform (see Zane, at least at [0015]-[0017], [0023]-[0024],[0037]-[0038], [0044]-[0045], Figs. 1-4, and related text); and
switching between the replay video playlist and the live playlist based on a selected time point in the live video stream (see Zane, at least at [0015]-[0017], [0023]-[0024], [0037]-[0038], [0044]-[0045], Figs. 1-4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar, Quinn, and Birnbaum to include the limitations as taught by Zane for the advantage of more efficiently optimizing system resources.
Regarding claim 11, Wood in view of Parlikar, Quinn, Birnbaum and Zane discloses wherein the message also includes an identifier of the live video stream and an identifier of a user account associated with the message, the message platform configured to store the timestamp, the broadcast identifier and the sender identifier in a message database at the messaging platform (see Wood, at least at [0162], [0171]-[0172]-[0176] and related text), but does not specifically disclose the message including a recipient identifier, the message platform storing the recipient identifier. However, it is very well-known and common in the art for a message to include a recipient ID and for a messaging system to store the recipient ID for the advantage of efficient and effective 
Regarding claim 12, Wood in view of Parlikar, Quinn, Birnbaum and Zane discloses wherein the messaging platform is configured to identify one or more user accounts linked to a sender identifier in a connection graph, and transmit the message for display on a user’s timeline associated with each user account (see Wood, at least at Figs. 10P1-10P3 and related text).
Regarding claim 17, Wood in view of Parlikar, Quinn, Birnbaum and Zane does not specifically disclose wherein the message transmitted to the client application executing on the second computing device includes a live tag and a timestamp tag. However, Wood in view of Parlikar, Quinn, Birnbaum and Zane does disclose a message (which may or may not be the same message received over the network to share the media) transmitted to the client application executing on the second computing device includes a timestamp tag (see Wood, at least at [0077], [0192], [0251], Figs. 10Q and 10U, and related text) and a message including a live tag (see Wood, at least at Fig. 10U, i.e., “watch more”). Additionally, Wood discloses, at least at [0192], that the pushbutton to allow the user to view the live event in real time may be optionally displayed on the screen. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wood to combine the specific components as above for the advantage of optimizing system resources and user experience.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (of record) in view of Parlikar (of record), Quinn (of record), Birnbaum (of record) and Zane (previously cited), as applied to claim 8 above, and further in view of Oztakent (of record).

Regarding claim 13, Wood in view of Parlikar, Quinn, Birnbaum and Zane does not specifically disclose wherein the messaging platform is configured to generate an image thumbnail of the video stream at the time location indicated by the timestamp, wherein the message transmitted to the client application executing on the second computing device includes the image thumbnail. 
In an analogous art relating to a system for sharing media, Oztakent discloses a messaging platform configured to generate an image thumbnail of a video stream at a time location indicated by a timestamp, wherein a message transmitted to a client application executing on a client computing device includes the image thumbnail (the generated supplemental micro-post of Oztakent reasonably corresponding to the   image thumbnail, see Oztakent, at least at [0002], [0018], [0030], [0033], [0047]-[0049], [0062], [0065], [0074]-[0076], [0082] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar, Quinn, Birnbaum and Zane to include the limitations as taught by Oztakent for the advantage of more efficiently allowing sharing of media between users.
	Regarding claim 14, Wood in view of Parlikar, Quinn, Birnbaum and Zane and Oztakent does not specifically disclose wherein the image thumbnail is generated and stored in a message database. However, Wood does disclose a message database that includes various information related to the message (see Wood, at least at [0062]-[0065], [0118] and related text). .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (of record) in view of Parlikar (of record), Quinn (of record), Birnbaum (of record) and Zane (previously cited), as applied to claim 8 above, and further in view of Morgan (of record).

Regarding claim 15, Wood in view of Parlikar, Quinn, Birnbaum and Zane discloses determining a suggested time location in the live video stream based on a volume of the engagements within a period of time (popularity of a clip of video, see Birnabaum, at least at [0174]-[0717], [1053], and related text). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system as cited to include the limitations as taught by Birnbaum for the advantage of providing more robust options for sharing media amongst users. However, Wood in view of Parlikar, Quinn, Birnbaum and Zane does not specifically disclose receiving engagements from a plurality of viewers during the live video stream, each engagement being correlated with a particular time in the live video stream or transmitting the suggested time location as a recommendation to select a timestamp. 
In an analogous art relating to a system for sharing media, Morgan discloses receiving engagements from a plurality of viewers during the live video stream, each engagement being correlated with a particular time in the live video stream and transmitting the suggested time .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar, Quinn, Birnbaum and Zane to include the limitations as taught by Morgan for the advantage of more efficiently and accurately aiding in the provision of media to a user.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (of record) in view of Parlikar (of record), Quinn (of record),  Birnbaum (of record), and Morgan (of record), as applied to claim 1 above, and further in view of and Zane (previously cited).

Regarding claims 23-24, Wood in view of Parlikar, Quinn, Birnbaum and Morgan discloses wherein the live video stream is streamed from a real-time video stack of the messaging platform (at least Quinn’s live conference processing module 704, see Quinn, at least at Fig. 7 and related text), and replay portions of the still-continuing live video stream in the video segment selection screen is provided from a reply video stack of the messaging platform, the reply video stack being separate from the real-time video stack (at least Quinn’s replay processing module 708, see Quinn, at least at Fig. 7 and related text), but does not specifically disclose transmitting replay portions, wherein replay portions are provided from a replay video playlist; or transmitting, over the network, the live video stream from a live playlist, the live playlist providing live video stream from their latest points to users of the messaging platform; and
switching between the replay video playlist and the live playlist based on a selected time point in the live video stream.

transmitting, over the network, the live video stream from a live playlist, the live playlist providing live video stream from their latest points to users of the platform (see Zane, at least at [0015]-[0017], [0023]-[0024],[0037]-[0038], [0044]-[0045], Figs. 1-4, and related text); and
switching between the replay video playlist and the live playlist based on a selected time point in the live video stream (see Zane, at least at [0015]-[0017], [0023]-[0024], [0037]-[0038], [0044]-[0045], Figs. 1-4, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wood in view of Parlikar, Quinn, Birnbaum and Morgan to include the limitations as taught by Zane for the advantage of more efficiently optimizing system resources.
Regarding claim 25, Wood in view of Parlikar, Quinn, Birnbaum, Morgan, and Zane does not specifically disclose wherein the message transmitted to the client application executing on the second computing device includes a live tag and a timestamp tag. However, Wood in view of Parlikar, Quinn, Birnbaum and Zane does disclose a message (which may or may not be the same message received over the network to share the media) transmitted to the client application executing on the second computing device includes a timestamp tag (see Wood, at least at [0077], [0192], [0251], Figs. 10Q and 10U, and related text) and a message including a live tag (see Wood, at least at Fig. 10U, i.e., “watch more”). Additionally, Wood discloses, at least at [0192], that the teachings of Wood to combine the specific components as above for the advantage of optimizing system resources and user experience.

Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and resolving any issues as stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421